Citation Nr: 1628046	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  14-14 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 
INTRODUCTION

The Veteran served on active duty in the Air Force from March 1971 to July 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2016, the Veteran was afforded a videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the electronic claims folder.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise as to whether the Veteran's hearing loss is related to his in-service noise exposure.

2.  The evidence of record is at least in equipoise as to whether the Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  Resolving doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II.  Service Connection 

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In the case of any Veteran who served for ninety (90) days or more during a period of war - a chronic disease becoming manifest to a degree of ten (10) percent of more within one (1) year from the date of separation from such service shall be considered to have been incurred in or aggravated by such service, notwithstanding there is no record evidence of such disease during the period of service.  38 U.S.C.A. § 1112(a)(1) (West 2014).  The term chronic disease includes organic diseases of the nervous system, including sensorineural hearing loss.  38 U.S.C.A. § 1101(3) (West 2014); see also 38 C.F.R. § 3.309(a) (2015).

The Veteran has current disabilities - namely bilateral hearing loss and tinnitus.  Next, there is evidence of an in-service injury.  Specifically, the Veteran stated that he was exposed to jet engines when he brought and picked up supplies from the flight line without the benefit of hearing protection.  This is confirmed by the Veteran's DD 214 which indicates that the Veteran's specialty was an inventory management specialist.  Accordingly, the Board accepts the Veteran's account of in service acoustic trauma.  

Having found that the Veteran suffers from hearing loss and tinnitus and sustained acoustic trauma in service, the Board finds that the evidence is at least in equipoise on whether the Veteran's hearing loss and tinnitus are related to his military service.  

The Veteran was afforded a VA examination in July 2011 where he reported that he noticed a gradual decrease in his hearing over the years and was unsure when his hearing loss began.  Post-service, the Veteran worked in sales and denied any other occupational or recreational noise exposure.  He also reported symptoms of ringing in his ears, inception unknown.  On examination, the examiner noted the Veteran's normal entrance and separation audiograms.  The examiner diagnosed the Veteran with hearing loss for VA purposes.  She opined that the Veteran's hearing loss was less likely as not related to military noise exposure.  She also opined that the Veteran's tinnitus was less likely than not related to service, but at least as likely as not related to the Veteran's hearing loss. 

At the April 2016 videoconference Board hearing, the Veteran testified that he was only exposed to loud noises while in the Air Force.  His wife also testified that she has been married to the Veteran since 1 year after his discharge.  She testified that when they first were married the Veteran would talk loudly and have the volume of the television and radio turned up high.  She testified that this has gone on for over 40 years and believes that the Veteran's hearing has worsened over the years.  The Veteran further testified that he noticed the ringing in his ears started while he was in the barracks, especially noticeable at night when it was quiet.  He stated that the ringing would be present during the day as well, but he did not pay it much attention.  He testified that the ringing started in service and has continued since his separation.  He also testified that he never sought treatment for any of his ailments.  

After carefully reviewing all the evidence, the Board finds that the evidence shows that the Veteran's bilateral hearing loss disability and tinnitus are related to service.

The Board notes that the Veteran is competent to describe being exposed to loud noise and is competent to describe observable symptoms such as ringing in the ears and loss of hearing as these are observable symptoms.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).  The Veteran has provided credible evidence of in-service acoustic trauma, he has stated that he experienced symptoms during service, and he has endorsed symptoms of hearing loss and tinnitus since service. 

With regard to the VA examiner's opinion that it is less likely than not that the Veteran's hearing loss and tinnitus are related to his period of service, while the Veteran's service treatment records do not note any findings of hearing loss and tinnitus, the Veteran, by his own statements, has indicated that he had hearing problems within one year of discharge from service and tinnitus while in service.  The Veteran's wife also corroborated the Veteran's statement regarding hearing loss within one year of service.  

The Veteran has reported experiencing recurrent tinnitus symptomatology since service and, despite some inconsistencies, the Board finds his lay accounts to be credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  Therefore, as the evidence is in relative equipoise, the Board finds that the Veteran experienced recurrent hearing loss and tinnitus symptomatology.
Given the Veteran's current hearing loss and tinnitus; his in-service military occupational specialty; and his in-service noise exposure, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted for bilateral hearing loss disability and tinnitus. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


